     Case 2:15-cv-01382-KJM-DB Document 98 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10       KASEY F. HOFFMANN,                               No. 2:15-cv-1382 KJM DB P
11                        Plaintiff,
12             v.                                         FINDINGS AND RECOMMENDATIONS
13       LASSEN COUNTY, et al.,
14                        Defendants.
15

16
         KASEY F. HOFFMANN,                               No. 2:17-cv-1755 KJM DB P
17
                          Plaintiff,
18
               v.                                         FINDINGS AND RECOMMENDATIONS
19
         MICHELE YDERRAGA,
20
                          Defendant.
21

22

23            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §
24   1983. On March 26, 2020, defendants in both cases filed motions for summary judgment. On
25   May 12, 2020, this court granted plaintiff an extension of time to file the oppositions. (ECF No.
26   86.1) When plaintiff failed to file timely oppositions, on August 28, 2020, this court issued an
27
     1
      References to the electronic docket are to case no. 2:15-cv-1382 KJM DB P. These cases have
28   proceeded on the same schedule and with identical filings regarding extensions of time.
      Case 2:15-cv-01382-KJM-DB Document 98 Filed 01/15/21 Page 2 of 2


 1   order to show cause why the cases should not be dismissed. (ECF No. 90.) Plaintiff then filed a

 2   motion for a second, lengthy extension of time.

 3            After obtaining information from the parties about plaintiff’s access to legal research

 4   materials, on November 18, 2020, this court granted, in part, plaintiff’s motion for an extension of

 5   time. (ECF No. 96.) In that November 18 order, this court noted that plaintiff had, at that point,

 6   well over seven months to file oppositions. And, while this court recognized the difficulties

 7   prisoners currently face in conducting legal research due to limitations on prisoner movement

 8   resulting from the COVID-19 pandemic, plaintiff failed to show why he had been unable during

 9   that time to prepare opposition briefs. Plaintiff was given a deadline of December 21, 2020 to file

10   his opposition briefs. Plaintiff was warned that no further extensions of time would be granted.

11            Over nine months have now passed since defendants filed their summary judgment

12   motions and, again, plaintiff has failed to file timely opposition briefs or respond in any way to

13   the court’s most recent order. At this point, this court finds no reason to provide plaintiff

14   additional time to file his opposition briefs. Plaintiff has failed to diligently prosecute these cases.

15            For these reasons, IT IS HEREBY RECOMMENDED that these cases be dismissed for

16   plaintiff’s failure to comply with court orders. See E.D. Cal. R. 110; Fed. R. Civ. P. 41.

17            These findings and recommendations will be submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

19   being served with these findings and recommendations, either party may file written objections

20   with the court. The document should be captioned “Objections to Magistrate Judge's Findings
21   and Recommendations.” The parties are advised that failure to file objections within the specified

22   time may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951

23   F.2d 1153 (9th Cir. 1991).

24   Dated: January 15, 2021

25

26
27   DLB:9/DB/prisoner-civil rights/hoff1382+1755.fta fr

28
                                                           2
